02-12-311-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00311-CV
 
 



Cornelius Hudson


 


APPELLANT




 
V.
 




Major Joe E. and Shirley Bryant


 


APPELLEES



 
 
----------
FROM County
Court at Law No. 1 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Cornelius
Hudson, pro se, attempts to appeal from a contempt judgment.  On August 22,
2012, we notified Hudson of our concern that we might not have jurisdiction
over this appeal because contempt judgments generally are not appealable.  See
Ex parte Williams, 690 S.W.2d 243, 243 n.1 (Tex. 1985) (orig. proceeding); In
re Office of Attorney Gen. of Tex., 215 S.W.3d 913, 916 (Tex. App.—Fort
Worth 2007, orig. proceeding) (“A contempt judgment may be attacked by a
petition for writ of habeas corpus (if the contemnor is confined) or a petition
for writ of mandamus (if no confinement is involved) . . .; however, because a
contempt order is not a final judgment, a remedy by appeal does not lie.”)
(citation omitted).  We stated that unless Hudson or any party desiring to
continue this appeal filed a response showing grounds for continuing the appeal
on or before September 4, 2012, this appeal could be dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).  Hudson filed a response,
but it does not show grounds for continuing this appeal.
          Because
the contempt judgment at issue is not a final judgment, nor is it an appealable
interlocutory order, we dismiss this appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f). 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED:  September 27,
2012
 
 
 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00311-CV
 
 



Cornelius
  Hudson
 
 
v.
 
 
Major
  Joe E. and Shirley Bryant


§
 
§
 
§
 
§
 
 


From County Court at Law
  No. 1
 
of
  Tarrant County (2010-081635-1)
 
September
  27, 2012
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.  
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 




[1]See Tex. R. App. P. 47.4.